DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 86 and 97 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eib et al. [US 2005/0153246 A1].

Regarding claim 86, Eib et al. discloses a control apparatus (Fig. 1 item 111) that is configured to control a spatial light modulator (102) of an exposure apparatus (Fig. 1B) configured to project a pattern image on an object (104) by projecting a light from the spatial light modulator on the object through a projection optical system (116), the spatial light modulator having a plurality of optical elements a state of each of which is allowed to be changed (paragraphs [0038]-[0039]), 
the control apparatus (111) being configured to set the states of the plurality of optical elements to reduce an influence on a projection of the pattern image by a light propagating from the spatial light modulator toward an outside of a pupil of the projection optical system (as shown in Figs. 4-10, see also paragraphs [0048]-[0073] teaches wherein aberrations and other phase imperfections can be corrected by reversing the displacement of the mirrors).

Regarding claim 97, Eib et al. discloses an exposure apparatus comprising: a spatial light modulator; and the control apparatus for controlling the spatial light modulator (paragraphs [0014]-[0016]) .

Allowable Subject Matter

Claims 75-85, 87-96 and 98-130 are allowed.

Response to Arguments

Applicant's arguments filed 02/14/2022 have been fully considered but they are not persuasive.
Applicant argues that the applied reference does not teach “the control apparatus being configured to set the states of the plurality of optical elements to reduce an influence on a projection of the pattern image by a light propagating from the spatial light modulator toward an outside of a pupil of the projection optical system”, see pages 17-20 of the remarks.
The Examiner respectfully disagrees. Eib et al. teaches wherein “the system to individually (or collectively) orient mirrors to introduce a light path difference (i.e., across the mirrors) resulting in a phase difference that enhances contrast in a resultant image” (paragraph [0035]), wherein in the angle of deflection ranges from -260, -180, 0, 180, 260 degrees (paragraph [0049]). As such, Eib et al. does indeed disclose the control apparatus being configured to set the states of the plurality of optical elements to reduce an influence on a projection of the pattern image by a light propagating from the spatial light modulator toward an outside of a pupil of the projection optical system, since the ranges of angles are toward an outside of a pupil of the projection optical system.
As such, Applicant’s arguments are not persuasive and the rejection under 35 USC § 102 is maintained.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEORAM PERSAUD whose telephone number is (571)270-5476. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEORAM PERSAUD/Primary Examiner, Art Unit 2882